FILED
                             NOT FOR PUBLICATION                            MAR 13 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ANASTASIYA UZZHINA,                              No. 08-74764

               Petitioner,                       Agency No. A097-608-028

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 6, 2012 **

Before:        B. FLETCHER, REINHARDT, and TASHIMA, Circuit Judges.

       Anastasiya Uzzhina petitions for review of the Board of Immigration

Appeals’ (“BIA”) order denying her motion to reopen removal proceedings. Our

jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse of discretion the




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denial of a motion to reopen. Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.

2003). We deny in part and dismiss in part the petition for review.

      The BIA acted within its discretion in denying Uzzhina’s motion to reopen

as untimely because Uzzhina filed her motion more than three years after the BIA’s

final order of removal, and she did not establish that her motion is subject to any

exceptions to the filing deadline. See 8 C.F.R. § 1003.2(c)(2). Uzzhina’s due

process contentions are therefore not persuasive. See Lata v. INS, 204 F.3d 1241,

1246 (9th Cir. 2000) (requiring error for a due process violation).

      We lack jurisdiction to review the BIA’s decision not to invoke its sua

sponte authority. Mejia-Hernandez v. Holder, 633 F.3d 818, 824 (9th Cir. 2011).

      We also lack jurisdiction to review Uzzhina’s unexhausted contention that

equitable tolling should apply in her case. See Barron v. Ashcroft, 358 F.3d 674,

678 (9th Cir. 2004).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          2                                     08-74764